Citation Nr: 0102229	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-11 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a gynecomastia 
disability.

4.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for low back pain, to 
include as due to an undiagnosed illness.  

6.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for a nervous disorder, 
to include as due to an undiagnosed illness.

8.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

9.  Entitlement to service connection for a lung disability, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The record reflects that the veteran had active service from 
November 1987 to November 1991, and had service in the 
Southwest Asia Theater of Operations from April 1991 to June 
1991.  The record also reflects an additional period of 
service from April 1984 to February 1987.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1998 by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.  

An informal claim for tinnitus may have been raised in the 
April 1998 VA audiology examination.  This matter is referred 
to the RO for the appropriate action.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

First, we note that the veteran claims disabilities from this 
first period of service, however, his service medical records 
from this period of service do not appear to be of record.  
The RO should obtain these records, and verify both periods 
of the veteran's active service.  

Second, the veteran alleges that various private medical 
records exist which are pertinent to his claims, and which 
also do not appear to be of record.  Because he alleged 
differing treatment dates for the same providers at his VA 
examinations and  at his personal hearing, the RO should ask 
him which providers he saw for each disorder, and when he was 
treated.  After securing the necessary releases, the RO 
should obtain these records.  

Lastly, we note that the claims folder or other medical 
records were not available to the VA examiners for review.  
Although the VA examinations themselves were extremely 
thorough and complete, the veteran's claims folder must be 
made available for review.  Thus, after all of the veteran's 
SMRs and any additional 

records are associated with his claims folder, the examiners 
who examined the veteran previously, or if not longer 
available to VA, an alternate VA records reviewer, should 
review the veteran's claims file, and addend a notation 
indicating review of the claims file and any other pertinent 
observations or modification of prior assessments or 
findings.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of his 
claimed disorders.  After securing the 
necessary release(s), the RO should 
obtain these records.

2.  The RO should secure the veteran's 
service medical records from his first 
period of service through official 
channels.  

3.  The RO should also attempt to verify, 
through official channels, all periods of 
the veteran's military service.

4.  Next, the veteran's claims folder 
should be made available to the 
examiner(s) of the April and May 1998 VA 
examinations for a records review.  If 
those examiner(s) are no longer available 
to VA, an alternate records reviewer 
should review the veteran's claims file 
and prepare the requested addendum:  

5.  The VA records reviewer(s) shall 
insert an addendum to the 1998 
examination reports.  The addendum 
should: (1) note that the c-file has been 
reviewed, (2) note additional information 
or changes, if applicable, to the earlier 
findings based on this review.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




